                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


HOLLY GIBSON,                                    )
                                                 )
              Plaintiff,                         )
                                                 )
       v.                                        )       Case No. 4:19-CV-3171-NAB
                                                 )
LIFE INSURANCE COMPANY OF                        )
AMERICA,                                         )
                                                 )
              Defendant.                         )

                              MEMORANDUM AND ORDER

       This matter is before the Court on Plaintiff’s Motion to Proceed without Prepayment of

Costs and Affidavit in Support Thereof. [Doc. 2.] Upon review of the financial affidavit, the

Court has determined that Plaintiff is unable to pay the filing fee. See 28 U.S.C. § 1915.

Consequently, the Court will grant the motion.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion to proceed in forma pauperis is

GRANTED. [Doc. 2.]

       IT IS FURTHER ORDERED that the Clerk shall issue process or cause process to

issue on the Complaint.




                                                 NANNETTE A. BAKER
                                                 UNITED STATES MAGISTRATE JUDGE

Dated this 15th day of January, 2020.
